Citation Nr: 0100802	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  97-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.
This appeal was previously before the Board of Veterans' 
Appeals (Board) in February 1998, when the issue of 
entitlement to a compensable disability rating was remanded 
for additional evidentiary development.  Such development 
having been accomplished, the appeal has been returned to the 
Board.  Pursuant to the development accomplished upon remand, 
however, the RO increased the disability rating assigned to 
bilateral pes planus to 10 percent.  As this grant does not 
represent a complete grant of the benefits sought on appeal, 
the Board retains jurisdiction over the issue of whether a 
rating in excess of 10 percent is warranted.  AB v. Brown, 
6 Vet. App. 35 (1993).


REMAND

Prior to certification of the instant appeal to the Board, 
the veteran submitted written argument about the claim to the 
RO.  This argument was dated and received in May 2000, but 
was not incorporated into the claims file until a much later 
date.  Subsequently records of VA outpatient treatment, 
reflecting complaints and treatment which may be relevant to 
the disability at issue, were added to the record in December 
2000.  This argument and medical evidence has not been 
reviewed by the RO in conjunction with a decision on his 
claim.  

The veteran has not waived his right to initial RO review of 
this new evidence.  Failure to provide the veteran an 
opportunity to have this new evidence considered by the RO 
prior to consideration by the Board would constitute a denial 
of due process of law.  See 38 C.F.R. 19.31 (2000) (a 
supplemental statement of the case will be furnished to the 
veteran and his representative when additional pertinent 
evidence is received after the most recent supplemental 
statement of the case).  Thus, in the interests of due 
process, the case must be remanded to the RO to allow the RO 
to review the new evidence, including the medical records 
received in December 2000.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should again review the record, 
including the newly-received evidence and 
argument.  Any evidentiary development 
deemed necessary at this point should be 
accomplished.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


